         Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 1 of 11



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 GIZMODO MEDIA GROUP, LLC,
                                                                 OPINION AND ORDER
                                Plaintiff,
                                                                     17 Civ. 5814 (ER)
                    -against-

 FEDERAL BUREAU OF INVESTIGATION,

                                Defendant.


Ramos, D.J.:

       Gizmodo Media Group, LLC brings this action pursuant to the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552, against the Federal Bureau of Investigation. In May 2017,

Gizmodo submitted a FOIA request to the FBI seeking records relating to Roger Eugene Ailes,

the founder and former CEO of Fox News. The FBI conducted a search of its systems for

records and released 113 pages to Gizmodo. Gizmodo now challenges the scope of the search

conducted. The parties cross-move for summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure. For the following reasons, the FBI’s motion for summary judgment is

GRANTED and Gizmodo’s is DENIED.

I.     BACKGROUND

       Before addressing Gizmodo’s FOIA request and the instant lawsuit, the Court will briefly

describe the FBI’s record-keeping system.

       A.      FBI’s Records System

       The FBI files information that it acquires in the course of fulfilling its law enforcement,

counterterrorism, and intelligence gathering missions in its Central Records System (“CRS”).

Doc. 17 ¶ 13. The CRS contains records of files from the entire FBI organization, including files
           Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 2 of 11



from the FBI Headquarters, FBI Field Offices, and the FBI Legal Attaché Offices worldwide.

Doc. 17 ¶ 13. Many classification systems exist for the vast amount of records in the CRS; for

example, one system classifies records by the type of criminal conduct investigated. Doc. 17

¶ 14.

        FBI records are indexed so that they may be searchable. Doc. 17 ¶ 15. The “General

Indices” to the CRS are the means by which investigators and support staff can determine what

files the FBI possesses on a particular topic. Doc. 17 ¶ 15. Indices generally fall into two types:

main entries and reference entries. Doc. 17 ¶ 15. Main entries pertain to the subject of the

document; such a document carries the name of the individual, organization, or other subject

matter that is the designated subject of the file to which the document belongs. Doc. 17 ¶ 15.

Reference entries refer to records that concern a different subject matter but make some mention

of another individual, organization, or subject. 1 Doc. 17 ¶ 15. FBI investigators and support

staff index information out of operational necessity only. Accordingly, the general indices do

not exhaustively list every subject matter referenced in the FBI’s records. Doc. 17 ¶ 16.

        FBI agents rely upon two case management systems in their line of work: Automated

Case Support (“ACS”), and the subsequently implemented Sentinel system. Doc. 17 ¶¶ 17–19.

ACS houses the Universal Index (“UNI”), an automated index of CRS, which enables the FBI to

search through the CRS. Doc. 17 ¶ 18. A UNI search is capable of locating FBI records created

before the 1995 implementation of ACS. Doc. 17 ¶ 18. Older CRS records that were not

indexed to UNI remain searchable by manual review of index cards known as “manual indices.”




1
  “For example, if FBI had a file devoted to the activities of Mickey Mouse, there would be a ‘Mickey Mouse’ main
entry in the General indices which would reference Mickey Mouse’s file. If Mickey Mouse were also mentioned in
FBI’s file on Minnie Mouse, there might also be a ‘Mickey Mouse’ reference entry in the General indices, which
would reference Minnie Mouse’s file.” Labella v. F.B.I., 2008 WL 2001901, at *2 (E.D.N.Y. May 8, 2008), aff’d,
332 F. App’x 715 (2d Cir. 2009).

                                                        2
             Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 3 of 11



Doc. 17 ¶ 18 n.4. Currently, UNI consists of approximately 118 million searchable records.

Doc. 17 ¶ 18.

        Sentinel became effective FBI-wide on July 1, 2012. Doc. 17 ¶ 19. As with ACS, when

a record is generated in Sentinel, its information is indexed for future retrieval. Doc. 17 ¶ 19.

All FBI records are created electronically via Sentinel since its 2012 implementation. Doc. 17

¶ 19.

        On August 1, 2018, the ACS case management system was decommissioned. Doc. 25

¶ 7. All ACS data, including record indices, migrated to Sentinel. Doc. 25 ¶ 7. Records

formerly searched through the UNI application in ACS are now searchable through the “ACS

index search” function within Sentinel. Doc. 25 ¶ 7. This Sentinel search function has slightly

different search capabilities than UNI. Doc. 25 ¶ 7.

        B.       Gizmodo’s FOIA Request and Lawsuit

        On May 18, 2017, Gizmodo submitted a FOIA request seeking “[a]ll records and

communications specifically referring to, or otherwise regarding the deceased: Roger Eugene

Ailes.” See Doc. 1, Ex. A. Roger Ailes is the former CEO of a popular media company, Fox

News. Citing to a news article, Gizmodo claimed that “Fox News is currently under

investigation by the U.S. Department of Justice, as well as reportedly the U.S. Postal Inspection

Service, over settlements it paid to women who filed sexual harassment suits against Ailes, the

subject of this request.” Doc. 1, Ex. A. Gizmodo requested that, in addition to the records

relating to Ailes, the FBI provide “records describing the processing of this request, including

records sufficient to identify search terms used and locations and custodians searched and any

tracking sheets used to track the processing of this request.” See Doc. 1, Ex. A.




                                                 3
           Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 4 of 11



         On June 1, 2017, the FBI confirmed receipt of Gizmodo’s FOIA request and assigned the

request the number 1375045-000. Doc. 17 ¶ 7.

         Upon receiving Gizmodo’s FOIA request, the Record/Information Dissemination Section

(“RIDS”) in the Records Management Division (“RMD”) of the FBI conducted an initial CRS

index search for responsive records using UNI and the manual indices. Doc. 17 ¶ 20. RIDS

used the following terms in its UNI search: “Ailes, Roger, Eugene,” “Ailes, Roger, E,” “Ailes,

Roger.” Doc. 17 ¶ 22. The UNI search included a three-way phonetic search, a search done

based on the phonetic characteristics of the name entered, Doc. 17 ¶ 22 n.6. Doc. 17 ¶ 22. RIDS

also searched through the manual indices available at the FBI Headquarters, Newark Field

Office, New York Field Office, and Washington Field Office. Doc. 17 ¶ 22. These two searches

produced responsive documents totaling 147 pages indexed under the subject’s name, Roger

Eugene Ailes. 2 Doc. 17 ¶ 24.

         On August 1, 2017, more than two months after submitting its request, Gizmodo sued the

FBI. Because more than twenty days had elapsed since Gizmodo had made its request, and the

FBI had failed to provide any documents in that time, Compl. ¶ 12, the FOIA request was

constructively denied under 5 U.S.C. § 552(a)(6)(A). 3 In its complaint, Gizmodo alleged that the

FBI violated FOIA by wrongfully withholding agency records. Compl. ¶ 14.

         After Gizmodo’s suit was filed, the FBI conducted another search of CRS, Doc. 17 ¶ 23,

this time using Sentinel in addition to ACS and the manual indices. Doc. 17 ¶ 23. RIDS used




2
 The initial CRS search covered the Electronic Surveillance (ELSUR) Indices, the Microphone Surveillance
(MISUR) Indices, the Physical Surveillance (FISUR) Indices, and the Technical Surveillance (TESUR) Indices.
Doc. 17 ¶ 20 n.5. Gizmodo specified these indices to search in its FOIA request to the FBI. Doc. 17 ¶ 20 n.5.
3
 “Each agency, upon any request for records . . . shall . . . determine within 20 days (excepting Saturdays, Sundays,
and legal public holidays) after the receipt of any such request whether to comply with such request and shall
immediately notify the person making such request . . . .”

                                                          4
          Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 5 of 11



the same search terms as the original search. Doc. 17 ¶ 23. No additional responsive records

were found. Doc. 17 ¶ 23. The FBI filed its answer on September 18, 2017. Doc. 10.

       On January 12, 2018, the FBI released its responsive records to Gizmodo. Doc. 17 ¶ 11.

The FBI had reviewed 147 pages in total, Doc. 17 ¶ 4, and 113 of those pages were released to

Gizmodo. Doc. 17 ¶ 4. The FBI withheld certain parts of the released pages, and certain entire

pages, pursuant to FOIA Exemptions (b)(3), (b)(6), (b)(7)(C), and (b)(7)(E). Doc. 17 ¶ 11. In

addition to the 113 pages that were disclosed, the FBI’s search also identified three files that

were destroyed and one file that was transferred to the U.S. National Archives and Records

Administration (“NARA”). Doc. 17 ¶¶ 26, 27. None of these files could have been reviewed for

responsiveness, as they no longer exist or are no longer in the FBI’s custody. Doc. 17 ¶ 27.

       Shortly after the FBI released the responsive records to Gizmodo, the parties agreed that

Gizmodo would not challenge any redactions or withholdings in the FBI’s production. Thus, the

sole issue in dispute on summary judgment is the adequacy of the FBI’s search. Almquist Lively

Decl. ¶¶ 2–4. On March 19, 2018, the FBI moved for summary judgment. Doc. 14. On April

19, 2018, Gizmodo cross-moved for summary judgment. Doc. 18.

       On August 23, 2018, approximately three weeks after the migration of ACS indices to

Sentinel, the FBI conducted a search in response to an unrelated FOIA request using the updated

Sentinel search system. Doc. 25 ¶ 8. One of the search terms used was “Roger Ailes.” Doc. 25

¶ 8. Due to search capability differences between the decommissioned ACS system used in

answering Gizmodo’s FOIA request initially and the Sentinel system, the FBI located three

additional responsive files, containing 31 additional responsive pages. Doc. 25 ¶ 8. On

September 7, 2018, the FBI informed the Court and Gizmodo via letter of the newly discovered

pages. Doc. 22. On October 16, 2018, the FBI released these pages to Gizmodo. Doc. 24. The



                                                  5
          Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 6 of 11



FBI later found and released to Gizmodo some additional pages from the August 23rd search.

Doc. 27; Doc. 32. Notwithstanding these new disclosures, Gizmodo still maintains that the FBI

conducted an inadequate search in response to its FOIA request. The government maintains its

position that it has conducted an adequate search. The parties agree that their cross-motions for

summary judgment are now ripe for decision. Doc. 32.

II.    LEGAL STANDARD

       “‘Summary judgment is the procedural vehicle by which most FOIA actions are

resolved.’” Nat. Res. Def. Council, Inc. v. U.S. Dep’t of Interior, 73 F. Supp. 3d 350, 355

(S.D.N.Y. 2014) (quoting N.Y. Times Co. v. U.S. Dep’t of Def., 499 F. Supp. 2d 501, 509

(S.D.N.Y. 2007)). “Summary judgment is appropriate only where the parties’ submissions

‘show that there is no genuine issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.’” Belfi v. Prendergast, 191 F.3d 129, 135 (2d Cir. 1999)

(quoting Fed. R. Civ. P. 56(c)). “Where, as here, the parties have filed cross-motions for

summary judgment, ‘each party’s motion must be examined on its own merits, and in each case

all reasonable inferences must be drawn against the party whose motion is under consideration.’”

N.Y. Times Co., 499 F. Supp. 2d at 509 (quoting Morales v. Quintel Entm’t, Inc., 249 F.3d 115,

121 (2d Cir. 2001)).

       “In order to prevail on a motion for summary judgment in a FOIA case, the defending

agency has the burden of showing that its search was adequate and that any withheld documents

fall within an exemption to the FOIA.” Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d

Cir. 1994). “‘When a plaintiff questions the adequacy of the search an agency made in order to

satisfy its FOIA request, the factual question it raises is whether the search was reasonably

calculated to discover the requested documents, not whether it actually uncovered every



                                                 6
            Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 7 of 11



document extant.’” Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 489 (2d Cir. 1999)

(quoting SafeCard Servs., Inc. v. S.E.C., 926 F.2d 1197, 1201 (D.C. Cir. 1991)) (alteration

removed). Generally, the agency need only provide “[a]ffidavits or declarations” with

supporting facts to show that it has conducted an adequate search under FOIA. Carney, 19 F.3d

at 812. Such affidavits or declarations are accorded a presumption of good faith, and the Court

may award summary judgment on them alone. Id.

III.      ANALYSIS

          The Court finds that the FBI conducted an adequate search in response to Gizmodo’s

FOIA request. The declarations of David Hardy, Section Chief of RIDS, detail at length the

FBI’s record-keeping system and the measures the FBI took to find documents responsive to

Gizmodo’s FOIA request. Gizmodo’s contention that the FBI’s search was inadequate because it

failed to produce documents relating to a Department of Justice investigation into Roger Ailes

amounts to speculation, which cannot override the presumption of good faith accorded to

Hardy’s declaration.

          The FBI submitted both an initial and supplemental declaration from David M. Hardy,

Section Chief of the RIDS, in support of its motion for summary judgment. See Docs. 17, 25.

The initial declaration by Hardy describes CRS, ACS, and the FBI’s initial CRS search

undertaken in response to Gizmodo’s FOIA request. See generally Doc. 17. The supplemental

declaration by Hardy describes the FBI’s phase-out of ACS and its August 2018 search on

Sentinel. See generally Doc. 25. The two Hardy declarations together describe an adequate

search.

          The initial declaration explains that the FBI searched through the CRS using UNI,

looking for main and reference indices referencing Ailes. The FBI used the terms “Ailes, Roger,



                                                  7
              Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 8 of 11



Eugene,” “Ailes, Roger, E,” “Ailes, Roger,” and a phonetic breakdown of “Roger Eugene Ailes.”

Doc. 17 ¶ 22. The CRS, as the name suggests, is a comprehensive, central repository of records,

containing the investigative, intelligence, personnel, administrative, and general files produced as

a result of the FBI’s various missions and functions. See Doc. 17 ¶ 13. Whenever an FBI case

file is opened, it is assigned a CRS file classification number, which allows FBI agents and staff

to identify and retrieve the file. Doc. 17 ¶ 14. A CRS index search encompasses, among other

indices, the Electronic Surveillance (ELSUR) Indices, the Microphone Surveillance (MISUR)

Indices, the Physical Surveillance (FISUR), and the Technical Surveillance (TESUR) Indices.

Doc. 17 ¶ 20 n.5. These are the indices Gizmodo specifically asked the FBI to search in its

FOIA request. See Doc. 17 Ex. A. at 1. The FBI also conducted a review of its manual indices

for records relating to Roger Ailes held at the FBI Headquarters and field offices in Newark,

New York, and Washington, D.C. 4 Doc. 17 ¶ 22.

           According to Hardy’s initial declaration, between the CRS search and manual search, the

FBI located 147 responsive pages. Doc. 17 ¶ 24. A second search to confirm results turned up

no additional responsive records. Doc. 17 ¶ 24. Out of the 147 pages, 113 of the pages were

released to Gizmodo, with the remaining pages withheld under various FOIA exemptions. Doc.

17 ¶ 24. Gizmodo does not challenge the FBI’s withholdings.

           Hardy’s supplemental declaration explains how on August 23, 2018, prompted by a

separate FOIA request, the FBI conducted a search relating to Roger Eugene Ailes on Sentinel.

Doc. 25 ¶ 8. This search revealed three additional file numbers containing 31 pages worth of

additional responsive material. Doc. 25 ¶ 8. Hardy’s supplemental declaration notes that the

Sentinel search system is slightly different from the UNI search the FBI initially conducted,



4
    The FBI does not explain why these three particular locations were searched.

                                                           8
          Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 9 of 11



owing to Sentinel being a newer case management system. Doc. 25 ¶¶ 7–8. In its papers, the

FBI does not explain in what ways the Sentinel search system differs from the UNI search

system.

       The Court finds that Hardy’s declarations show that the FBI conducted an adequate

search. Courts have repeatedly upheld index searches of CRS to be adequate when they are

supported by detailed declarations explaining the underlying systems and the search procedures

used. See, e.g., Nat’l Day Laborer Org. Network v. United States Immigration & Customs Enf’t,

2017 WL 1494513, at *5 (S.D.N.Y. Apr. 19, 2017) (holding that an FBI search of CRS, as

described in two declarations by David Hardy, was reasonable). Here, the FBI searched CRS, as

Gizmodo had specifically requested, using ACS, Sentinel, and the manual indices. The FBI

described and explained how these systems worked and how it conducted its searches in David

Hardy’s two declarations. These declarations, which are accorded a presumption of good faith,

demonstrate that the FBI has conducted an adequate search.

       Gizmodo argues that by only using Ailes’s name, the FBI did not adequately search for

records relating to a reported DOJ investigation of Fox News concerning payments made to

women who accused Ailes of sexual harassment. The FBI argues that its search is adequate

because the files sought by Gizmodo would likely be indexed by cross-reference to Roger Ailes.

       As an initial matter, Gizmodo is correct that the scope of its FOIA request includes the

DOJ investigation. An agency must construe FOIA requests “liberally.” Immigrant Def. Project

v. United States Immigration, 208 F. Supp. 3d 520, 531 (S.D.N.Y. 2016) (citations omitted).

Gizmodo requested all records and communications “referring to, or otherwise regarding, the

deceased: Roger Eugene Ailes,” and specifically identified the DOJ investigation as a point of

interest. Doc. 17 Ex. A at 1 (emphasis added). Gizmodo’s request for documents “regarding”



                                                9
         Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 10 of 11



Ailes, under the liberal interpretation FOIA requires, should be understood to include those

concerning the purported DOJ investigation.

       However, the Court agrees with the FBI that its search was reasonably calculated to

discover those documents. In answering Gizmodo’s request, the FBI conducted a search of both

main and reference entry indices that contained Roger Ailes’s name. Doc. 17 ¶ 22. As described

in Hardy’s initial declaration, files relating to an investigation primarily concerning one subject

but also featuring another subject are cross-referenced via reference entries to the related subject.

Doc. 17 ¶ 15. Gizmodo states that the Fox News investigation concerns payments the network

made that were prompted by Roger Ailes’s alleged sexual harassment. Given the prominence of

Ailes in that investigation, a search of reference entries in CRS using Roger Ailes’s name is

“reasonably calculated to discover” documents relating to the Fox News investigation, Grand

Cent. P’ship, Inc., 166 F.3d at 489 (quoting SafeCard, 926 F.2d at 1201).

       Gizmodo cites to Nation Magazine v. U.S. Customs Service, 71 F.3d 885 (D.C. Cir.

1995), to argue that an index search using only the subject’s name is insufficient. In Nation

Magazine, the D.C. Circuit found that a magazine’s FOIA request to the U.S. Customs Service

seeking “all records and documents pertaining to” a former presidential candidate, H. Ross

Perot, was “sufficient to alert the agency that appellants sought information about Perot, even if

it was not indexed under his name.” Id. at 888, 890 (emphasis added).

       Nation Magazine, however, did not hold that index searches of a person of interest’s

name are categorically inadequate in response to FOIA requests about individuals. Rather,

Nation Magazine held that, since the Customs Service had a collection of “reading files” that

were wholly unindexed but may have contained information about Perot, it had to consider

searching those unindexed records for information pertaining to Perot and explain why if it chose



                                                 10
Case 1:17-cv-05814-ER Document 33 Filed 03/05/19 Page 11 of 11
